Citation Nr: 0400036	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-20 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed irritable 
bowel syndrome.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected hypertension.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected duodenal ulcer.  



ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1978 to April 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the RO.  

The veteran has also raised the question of "retroactive 
reinstatement of the original 10 disability" back to April 
1, 1982.  This matter has not been developed for appellate 
review and is referred to the attention of the RO for 
appropriate action.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action required on your part.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claims.  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In an attempt to comply with the notification requirements of 
the VCAA, the RO sent the veteran a letter in February 2002.  

In this letter, the veteran was informed that, if the 
evidence and information requested in the letter were not 
received within 30 days of the February letter, the RO would 
decide the claims based on the evidence of record and the 
records of any VA examinations and opinions obtained by the 
RO.  

Although the time limit for the submission of additional 
evidence and information was consistent with the VA 
regulation then in effect, the United States Court of Appeals 
for the Federal Circuit has invalidated the VA regulation to 
the extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

The Board further notes that, although the RO's February 2002 
letter informed the veteran of the evidence and information 
necessary to substantiate his claim of service connection for 
irritable bowel syndrome, the veteran was not provided with 
appropriate notice in response to his claims for higher 
rating evaluations for the service-connected hypertension and 
a duodenal ulcer.  

With respect to VA's duty to assist, the Board notes that, 
although a recent February 2002 VA examination is of record, 
there is no indication that such examination was performed in 
conjunction with a review of the veteran's claims folder, to 
particularly include his pertinent medical history.  

Therefore, this examination is not adequate for adjudication 
purposes, and further examination is warranted for purposes 
of addressing the likely etiology of any irritable bowel 
syndrome the veteran may have and for purposes of adequately 
determining the current level of severity of each of the 
service-connected disabilities.  

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  With respect to both the veteran's 
service connection claim and his claims 
for increase, the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103.  
With particular respect to his claims 
for increase, the veteran should be 
requested to provide evidence which 
shows that his service-connected 
disabilities have increased in 
severity.  The veteran should also be 
informed that any evidence and 
information submitted in response to 
the RO's letter must be received by the 
RO within one year of the date of the 
RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  The RO should take appropriate 
steps to obtain copies of any pertinent 
evidence and information identified, 
but not provided by the veteran.  If 
the RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding evidence.  

3.  Then, the RO should make 
arrangements for the veteran to be 
afforded a VA examination to determine 
the current severity of the service-
connected hypertension.  The 
examination should be performed by an 
examiner other than the physician who 
performed the February 2002 examination 
of the veteran.  The claims folder must 
be made available to, and reviewed by 
the examiner.  The RO should ensure 
that the completed examination report 
contains all information required for 
rating purposes.  

4.  The veteran should also be afforded 
a VA gastrointestinal examination in 
order to determine the current severity 
of the service-connected duodenal ulcer 
and to ascertain the nature and likely 
etiology of the claimed irritable bowel 
syndrome.  Again, the examination 
should be performed by an examiner 
other than the physician who performed 
the February 2002 examination of the 
veteran.  The claims folder must be 
made available to, and reviewed by the 
examiner.  

With respect to the veteran's service-
connected duodenal ulcer, the RO should 
ensure that the completed examination 
report contains all information 
required for rating purposes.  To the 
extent possible, the examiner should 
distinguish the manifestations of the 
veteran's duodenal ulcer from those of 
any demonstrated irritable bowel 
syndrome.  

With respect to the veteran's claim of 
service connection for irritable bowel 
syndrome, all indicated studies should 
be performed.  Based on the results of 
the examination and the review of the 
claims folder, the examiner should 
provide an opinion as to whether the 
veteran has current disability 
manifested by irritable bowel syndrome 
that is at least as likely as not due 
to disease or injury in his military 
service.  The supporting rationale for 
each opinion expressed must also be 
provided.  

5.  Then the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative, if 
any, should be furnished a Supplemental 
Statement of the Case and provided an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


